Hamilton, J.
—This was an indictment by the grand jury of Houston county against Martin Scott and the defendant, Wiley W. Scott, for the murder of Leroy D. Scarborough. There was a trial of Wiley W. Scott at the September term, 1868, of the district court for Houston county, and a verdict of manslaughter and two years’ confinement in the penitentiary returned by the jury. There was a motion for new trial and in arrest of judgment, which *410were overruled, and an appeal prosecuted to this court, which we are now to consider. There is no assignment of errors, as is required by the rules of this court, and we would not feel bound in an' ordinary civil case to look through the record to discover errors not formally complained of. But in a ease affecting the life or liberty of the citizen, we feel bound to see at least that by the facts proved the court below had jurisdiction of the case. Among other causes assigned for a new trial the third ground is, “ There is no evidence to support the verdict of the jury,” which motion we feel constrained in this case to treat as an assignment of errors.
In this motion several grounds are assigned for a new trial, but none need be noticed except the one referred to. The question therefore for our determination is whether the evidence justified the verdict; and from the record we are bound to say that it did not. The statement of facts does not disclose whether the killing happened in the county of Houston, in the State of Texas, or in some other state or country. Whether this important and necessary fact was by oversight omitted in making up the statement of facts, or was not in proof, we cannot determine. We can only deal with the record as it is presented to us, and from the record no fact appears giving the district court of Houston county jurisdiction of the offense charged in the indictment. The judgment is therefore reversed, and the cause remanded for further proceedings.
Reversed and remanded.